Citation Nr: 0615141	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-14 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for an eye condition 
due to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel    


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  


REMAND

The instant matter must be remanded in order for the veteran 
to be fully apprised of the Veterans Claims Assistance Act 
(VCAA).  In July 2002, a VCAA notice letter was sent to the 
veteran in conjunction with his claim for service connection 
for diabetes mellitus, which was granted by a December 2002 
rating decision.  The veteran appealed that decision, but has 
not been given a new VCAA letter describing what the evidence 
needs to show in order to establish entitlement to an 
increased evaluation.  Also, the veteran has never been given 
a VCAA notice letter regarding the claim of entitlement to 
service connection for an eye condition due to diabetes 
mellitus.    

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  Send the veteran a VCAA notice letter 
regarding the claims on appeal.  The 
letter is to inform the veteran of what 
the evidence needs to show in order to 
establish entitlement to an increased 
evaluation for diabetes mellitus and what 
the evidence must show in order to 
establish entitlement to service 
connection for an eye condition, 
specifically including as secondary to 
his diabetes mellitus.  The letter is 
also to describe how effective dates for 
awards are assigned and is to request 
that he submit to VA any evidence or 
information in his possession that is 
pertinent to the claims on appeal.   
Finally, the letter is to inform the 
veteran of VA's duty to assist him in 
obtaining evidence for his claims.    

2.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative are to be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


